

114 S2059 IS: Civil Justice Tax Fairness Act of 2015
U.S. Senate
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2059IN THE SENATE OF THE UNITED STATESSeptember 17, 2015Ms. Collins (for herself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income amounts received on account
			 of claims based on certain unlawful discrimination and to allow income
			 averaging for backpay and frontpay awards received on account of such
			 claims, and for other purposes.
	
 1.Short titleThis Act may be cited as the Civil Justice Tax Fairness Act of 2015.
		2.Exclusion from
			 gross income for amounts received on account of certain unlawful
			 discrimination
			(a)In
 generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting before section 140 the following new section:
				
					139F.Amounts
				received on account of certain unlawful discrimination
						(a)In
				general
 (1)ExclusionGross income does not include amounts received by a claimant (whether by judgment or settlement and whether as lump sums or periodic payments) on account of a claim of unlawful discrimination.
							(2)Amounts
 coveredFor purposes of paragraph (1), the term amounts does not include—
 (A)backpay or frontpay, as defined in section 1302(b), or
 (B)punitive damages.
								(b)Unlawful
 discrimination definedFor purposes of this section, the term unlawful discrimination has the meaning given such term by section 62(e)..
			(b)Clerical
 amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before the item relating to section 140 the following new item:
				Sec. 139F. Amounts received on account of
				certain unlawful
				discrimination..
			(c)Effective
 dateThe amendments made by this section shall apply to amounts received in taxable years beginning after December 31, 2014.
			3.Limitation on
			 tax based on income averaging for backpay and frontpay received on account
			 of
			 certain unlawful employment discrimination
			(a)In
 generalPart I of subchapter Q of chapter 1 of the Internal Revenue Code of 1986 (relating to income averaging) is amended by adding at the end the following new section:
				
					1302.Income from
				backpay and frontpay received on account of certain unlawful
			 employment
				discrimination
						(a)General
 ruleIf employment discrimination backpay or frontpay is received by a taxpayer during a taxable year, the tax imposed by this chapter for such taxable year shall not exceed the sum of—
 (1)the tax which would be so imposed if—
 (A)no amount of such backpay or frontpay were included in gross income for such year, and
 (B)no deduction were allowed for such year for expenses (otherwise allowable as a deduction to the taxpayer for such year) in connection with making or prosecuting any claim of unlawful employment discrimination by or on behalf of the taxpayer, plus
 (2)the product of—
 (A)the number of years in the backpay period and frontpay period, and
 (B)the amount by which the tax determined under paragraph (1) would increase if the amount on which such tax is determined were increased by the average annual net backpay and frontpay amount.
 (b)DefinitionsFor purposes of this section—
							(1)Employment
 discrimination backpay or frontpayThe term employment discrimination backpay or frontpay means backpay or frontpay receivable (whether as lump sums or periodic payments) on account of a claim of unlawful employment discrimination.
							(2)Unlawful
 employment discriminationThe term unlawful employment discrimination has the meaning provided the term unlawful discrimination in section 62(e).
							(3)Backpay and
 frontpayThe terms backpay and frontpay mean amounts—
 (A)which are includible in gross income in the taxable year as compensation which is attributable—
 (i)in the case of backpay, to services performed, or that would have been performed but for a claimed violation of law, as an employee, former employee, or prospective employee before such taxable year for the taxpayer’s employer, former employer, or prospective employer, and
 (ii)in the case of frontpay, to employment that would have been performed but for a claimed violation of law, in a taxable year or taxable years following the taxable year, and
 (B)which are received on account of a judgment or settlement resulting from a claim for a violation of law.
								(4)Backpay
 periodThe term backpay period means the period during which services are performed (or would have been performed) to which backpay is attributable. If such period is not equal to a whole number of taxable years, such period shall be increased to the next highest number of whole taxable years.
							(5)Frontpay
 periodThe term frontpay period means the period of foregone employment to which frontpay is attributable. If such period is not equal to a whole number of taxable years, such period shall be increased to the next highest number of whole taxable years.
							(6)Average annual
 net backpay and frontpay amountThe term average annual net backpay and frontpay amount means the amount equal to—
 (A)the excess of—
 (i)employment discrimination backpay and frontpay, over
 (ii)the amount of deductions that would have been allowable but for subsection (a)(1)(B), divided by
 (B)the number of years in the backpay period and frontpay period..
			(b)Clerical
 amendmentThe table of sections for part I of subchapter Q of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 1301 the following new item:
				Sec. 1302. Income from backpay and
				frontpay received on account of certain unlawful employment
				discrimination..
			(c)Effective
 dateThe amendments made by this section shall apply to amounts received in taxable years beginning after December 31, 2014.
			4.Income averaging
			 for backpay and frontpay received on account of certain unlawful
			 employment
			 discrimination not to increase alternative minimum tax liability
			(a)In
 generalSection 55(c) of the Internal Revenue Code of 1986 (defining regular tax) is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following:
				
					(3)Coordination
				with income averaging for amounts received on account of employment
 discriminationSolely for purposes of this section, section 1302 (relating to averaging of income from backpay or frontpay received on account of certain unlawful employment discrimination) shall not apply in computing the regular tax..
			(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.